PER CURIAM.
Whereas, the judgment of this court was entered on August 24, 1965 (178 So.2d 39) affirming the partial summary final declaratory decree of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judg-ent, by certiorari, the Supreme Court of Florida by its opinion and judgment filed March 23, 1966 (184 So.2d 422) and mandate dated April 11, 1966, now lodged in this court, ordered that the decision of the lower court be quashed on authority of Lynch-Davidson Motors v. Griffin, 182 So.2d 7;
Now, therefore, It is Ordered that the mandate of this court issued on September 17, 1965 is withdrawn, the judgment of this court filed August 24, 1965 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the partial- summary final declaratory decree of the Circuit Court of Dade County, Florida is quashed on authority of Lynch-Davidson Motors v. Griffin, supra. Costs allowed shall be taxed in the circuit court (Rule 3.16(b), Florida Appellate Rules, 31 F.S.A.).